Citation Nr: 1225679	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disability, claimed as depression and anxiety, to include as secondary to service-connected disabilities, and if so, whether service connection may be granted.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a vision impairment, to include as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

6.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity peripheral neuropathy.

7.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity peripheral neuropathy.

8.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

9.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

10.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU), prior to February 3, 2011.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to February 1971, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007, August 2008, December 2008, and March 2009 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The March 2007 decision denied entitlement to service connection for hypertension.  The August 2008 decision denied service connection for sleep apnea and vision impairment, and granted secondary service connection for peripheral neuropathy of the upper and lower extremities, rated 10 percent disabling each.  In December 2008, entitlement to TDIU was denied.  An increased evaluation for diabetes mellitus was denied in the March 2009 decision.

The issue with respect to service connection for a psychiatric disability has been recharacterized to reflect the correct procedural posture of the claim; a prior final denial of entitlement to service connection in March 2007 is of record.  Further, a Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Finally, the claim for TDIU is limited to the period prior to February 3, 2011, the date on which a combined schedular total evaluation was assigned.

All issues except reopening of the previously denied claim of service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for depression, claimed as secondary to diabetes mellitus, was denied in an unappealed March 2007 decision on the grounds that no nexus to service or service-connected diabetes was shown; the denial became final in April 2008, one year following notice of the decision.

2.  Evidence received since March 2007 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 2007 decision denying service connection for depression is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The criteria for reopening a previously denied claim of service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

Although the RO informed the veteran of the need to reopen his claim through the submission of new and material evidence in February 2009 correspondence, the RO proceeded directly to a consideration of the merits in the March 2009 decision.  Reopening was not mentioned until the December 2009 statement of the case.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for depression was denied in a March 2007 rating decision; the Veteran did not appeal that aspect of the denial.  Based on service treatment records, VA treatment records, a report of VA examination with etiology opinion, and statements of the Veteran, VA found that currently diagnosed dyssomnia was not caused by service or a service-connected disability.  The psychiatric disability pre-existed the diagnosis of diabetes.

Since March 2007, the Veteran has reiterated his claim that his current psychiatric disability, now diagnosed as depression and schizophrenia, is related to his service-connected disabilities.  He submitted a September 2009 statement from Dr. VSJ, who was treating the Veteran for psychiatric issues, that the Veteran "is going though an emotional crisis due to his diabetes condition."  This statement, translated from Spanish, was not previously considered by agency decision makers and bears directly upon the unestablished fact of a nexus to service.  The presumptively credible medical opinion supports the claim and therefore raises the reasonable possibility of substantiating the claim.  Reopening of the previously denied claim of service connection for an acquired psychiatric disorder is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for an acquired psychiatric disability is granted.

REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes undertaking all necessary steps to obtain relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  This includes Social Security Administration (SSA) records.  Twice, in September 2008 and December 2009, the Veteran informed VA that he had applied for or was in receipt of SSA disability benefits.  He specified in December 2009 that records relevant to his claims could be located with SSA.  However, no actions to obtain such records or even to confirm their availability, have been taken.  On remand, appropriate steps must be taken.

Further, with respect to a psychiatric disability, no doctor has addressed the possibility that service-connected disabilities, including diabetes, have aggravated the mental disorder.  VA examiners have directed their opinions at causation.  While Dr. VSJ indicates aggravation is possible, his statement contains insufficient detail or rationale for proper evaluation and weighing.  On remand, a new VA examination is required to obtain an adequate medical opinion.  

Similarly, a new VA eye examination is required.  In November 2007, the VA examiner identified suspected glaucoma, and stated there was no diabetic retinopathy present.  A February 2009 VA examiner, assessing diabetes, commented that there were no vision complaints.  However, private doctors list diabetic retinopathy as a current diagnosis.  Examination is required to positively identify any and all current eye disabilities, and to obtain a medical opinion as to whether any such is caused or aggravated by diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all decisions and determinations related to the Veteran's disability status, as well as the supporting documentation relied upon is so deciding.  If SSA records do not exist or are otherwise unavailable, such must be certified in writing.

2.  Associate with the claims file updated VA treatment records from the medical center in San Juan, Puerto Rico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, fort the period of March 2010 to the present.

3.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination, to include electronic records maintained in the Virtual VA system.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review, if not otherwise available to the examiner.

The examiner must identify all currently diagnosed chronic eye disabilities.  For each such condition, the examiner must opine as to whether it is at least as likely as not the condition is caused or aggravated by service or a service-connected condition, in particular diabetes.  Aggravated means worsened beyond the natural progression; the extent of aggravation must be identified if possible.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination, to include electronic records maintained in the Virtual VA system.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review, if not otherwise available to the examiner.

The examiner must identify all currently diagnosed psychiatric disabilities.  For each such condition, the examiner must opine as to whether it is at least as likely as not the condition is caused or aggravated by service or a service-connected condition, in particular diabetes.  Aggravated means worsened beyond the natural progression; the extent of aggravation must be identified if possible.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order..  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


